J-S38035-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.H.., A               :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.H.                            :
                                               :
                                               :
                                               :
                                               :   No. 766 WDA 2021

                   Appeal from the Order Dated June 16, 2021
     In the Court of Common Pleas of Allegheny County Juvenile Division at
                       No(s): CP-02-DP-0001172-2016

    IN THE INTEREST OF: M.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.H.                            :
                                               :
                                               :
                                               :
                                               :   No. 767 WDA 2021

                  Appeal from the Order Entered June 16, 2021
     In the Court of Common Pleas of Allegheny County Juvenile Division at
                       No(s): CP-02-DP-0001173-2016


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED: MARCH 24, 2022

        In this consolidated appeal, two minor children, through their guardian

ad litem (”GAL”), appeal from the orders entered on June 16, 2021, in the

Court of Common Pleas of Allegheny County, Family Division, terminating

court supervision of their dependency matters. The subject children are C.H.,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S38035-21



a male born on March 18, 2013 and M.H., a female born on December 13,

2005 (“Children”).1 After careful review, we affirm.

       The subject orders resulted from the November 4, 2016 petitions of the

Allegheny County Office of Children, Youth and Families (”CYF”) for a

dependency hearing for Children, who were alleged to be without proper

parental care or control, subsistence, or education.2       November 4, 2016

Dependency Petitions.        The February 22, 2017 Order of Adjudication and

____________________________________________


1 According to the Dependency Petitions, M.H. has Spina Bifida, with complex
medical needs and a dependency upon others for all aspects of her care. She
is non-verbal and non-ambulatory, and developmentally delayed. C.H. has
been diagnosed with developmental delays. M.H. and C.H. also have a sibling,
T.H., who is the oldest child, and she has a mild form of Cerebral Palsy.
11/4/16 Dependency Petitions. The Allegheny County Office of Children, Youth
and Families initially filed a petition for dependency for T.H., which was
dismissed at the adjudication hearing.

2  The Juvenile Act, 42 Pa.C.S. Sections 6301-6375, permits a court to
adjudicate a child dependent if it finds that he or she meets the requirements
of one of ten listed definitions. The Act defines ”dependent child” as follows,
in relevant part:

       ”Dependent child.” A child who:

       (1)    is without proper parental care or control, subsistence,
              education as required by law, or other care or control
              necessary for his physical, mental, or emotional health, or
              morals. A determination that there is a lack of proper
              parental care or control may be based upon evidence of
              conduct by the parent, guardian or other custodian that
              places the health, safety or welfare of the child at risk[.]

42 Pa.C.S. Section 6202(1). ”Proper parental care” is care ”which (1) is
geared to the particularized needs of the child and (2) at a minimum, is likely
to prevent serious injury to the child.” In re A.B., 63 A.3d 345, 349 (Pa.
Super. 2013)(citation omitted).

                                           -2-
J-S38035-21



Disposition (”Adjudication Order”) for dependency for C.H. indicated, inter

alia, that C.H. is safe and should remain in the home with his parents, that

parents had stipulated to needing help with C.H.’s medical needs, that CYF

shall place ‘Home Builders’ in the home, that parents shall comply with CYF

and all services, that C.H. shall receive early intervention services, and that a

Court Appointed Special Advocate (“CASA”) be appointed to the case. 2/22/17

Order for C.H. at 1-2.      The Adjudication Order for dependency for M.H.

included the same stipulation and mandates as those for C.H., and in addition,

required that M.H. be enrolled in school and that an Educational Liaison be

appointed to the case. 2/22/17 Order for M.H. at 1-2.

      At the In-Home Review/Permanency Review hearing held on June 16,

2021, David Sprague, the CYF Casework Supervisor for Children, testified that

they were doing well in parents’ care, N.T. at 5; nevertheless, Sprague

reported that for approximately the past 6 months, or over two reporting

periods, C.H. had not been logging in to the elementary school he was then

attending via computer, mostly due to technical difficulties with the school-

supplied computer equipment; even following rectification of these difficulties

on April 28th, as of May 11, 2021, C.H. had still not logged in to school, and it

was noted that C.H. receives both occupational and speech therapy through

the school.   Id. at 5-6.   Sprague testified that M.H., a ninth-grader who

attends a different school, had numerous absences, with 10 of 11 excused




                                      -3-
J-S38035-21



absences due to her hospitalizations,3 and 19 unexcused absences; M.H. also

receives occupational and speech therapy through her school. Id. at 7.

Regarding private duty nursing services in the home, Sprague testified that

”Mother has stated she does not want to work with any private duty nursing

service in the home.” Id. at 11. In response to an inquiry as to whether it

was still medically recommended that M.H. have 40 hours of private duty

nursing per week, Sprague responded that it was.       Id. at 23.   He further

testified that T.H. (”Mother”) has failed to sign CYF’s release form, requested

from her for information regarding her mental health treatment, and there are

no in-home services currently working with the family. Id. at 11.

       It was noted that at the previous hearing there was a discussion about

engaging the provider Home Builders, and when asked whether that had

occurred, Sprague responded that the provider was engaged, but had since

been closed out, in March, 2021. Id. at 12. In terms of care coordination,

Sprague testified that C.H. has a care coordinator, but he did not know the

coordinator’s name, and that he could not answer the question as to M.H. Id.

at 12. He testified that he was unaware of whether the parents had followed

up on ‘Applied Behavioral Analysis’ services discussed at a previous hearing,

and he did not know whether they had received assistance in obtaining soft

cuffs for M.H.’s new bed, an item also discussed at the previous hearing. Id.

at 21. Sprague stated that the CYF was requesting that the parents meet with
____________________________________________


3M.H. was hospitalized from April 19-May 5, 2021, and again from May 14-
17, 2021. Tr. Ct. Op.` at 7.

                                           -4-
J-S38035-21



them on a regular basis to make sure Children are attending all of their

doctors’ appointments and attending school, ”the kind of things that we’ve

been asking for a while.” Id. at 13. He testified:

      We’re asking that [Children] remain in their current — remain at
      home with the parents, that the — that they participate in all
      recommended services, including the ICARE team, that Mom sign
      the release for her mental health treatment, and a regular three-
      month review.


Id.

       The trial court asked Sprague whether CYF was doing anything at

present for the family that they cannot continue to do if the case is closed,

and Sprague responded that there was not, but stated that “the issue has

been that a lot of times the family has not responded without CYF and the

[trial court] pressuring them to do so.” Id. at 30. Children’s GAL testified

that she is in agreement with CYF’s recommendations, and she continues to

be concerned that there is a system of providers at the parents’ disposal who

they continue to turn away, and therefore Childrens’ needs are not being met.

Id. at 68.    Children’s GAL testified that with respect to schooling, both

Children are receiving vital services through their education, and they do not

receive these services if they do not attend school. Id. at 69. She noted that

both parents had testified that they believe C.H. is regressing at school, and

they are interested in procuring permission for him to attend the school where

M.H. is enrolled. Id. She concluded her testimony by stating that she believes

that other options should be considered with respect to making sure that


                                    -5-
J-S38035-21



M.H.’s medical and educational needs can be met where Mother is

overwhelmed and unable to do so. Id.

      The trial court stated at the hearing:

      [T]his matter came before the Court February 27, 2017, with the
      stipulation from [Children’s parents] of there being severe medical
      needs and them being unable to address them without Court
      intervention. Today – I have been for the last several hearings –
      hearing something different. There have been educational needs
      that are somewhat addressed. Private duty nursing has been
      declined. Mother still refuses to sign releases for mental health
      investigation to find out what’s going on there to determine if
      there’s other assistance being needed.

      So I’m sort of trying to figure out exactly what [CYF] is doing for
      this family, and this family picking and choosing what they want.
      They’re asking me for CASA to vacate at this particular time. So
      I’m just – I just don’t see what [CYF] is doing. I asked the
      caseworker, is there something that CYF can do that can’t be done
      without CYF’s involvement. Apparently, there isn’t anything.

Id. at 69-70. The trial court then asked both Mother’s counsel and counsel

for V.H. (”Father”) what it is that they need or want that they are not

receiving. Each responded that they felt that care coordination could go on

without involvement from CYF. Id. at 71. Mother’s counsel stated that she

believed that Kids Voice may still be able to assist with education issues if the

case was closed.    Id.   Counsel for CYF testified that the agency still has

concerns because much of parents’ compliance has been because of Court

oversight; she stated that, once removed, ”the whole thing’s going to fall apart

again.” Id. at 72. Children’s GAL concurred with the representative from

CYF, reiterating that Children ”have been adversely affected by the parents’

lack of reasonable and practical decision making and that closing this case


                                      -6-
J-S38035-21



would be extremely detrimental and that the conditions which brought

dependency have not been resolved, and there is still clearly a need for court

involvement.” Id. at 73.

      Mother testified that she has been able to provide all of Children’s

medical needs. N.T. at 39. She stated that she “wouldn’t mind having a care

coordinator to manage [doctors’] appointments,” but that because she hadn’t

been hearing from the care coordinator, she had been “staying on top of it”

herself.   Id.   She testified that a ‘PPN’ nurse from Pittsburgh Children’s

Hospital still comes to the house every week and has been doing a good job,

drawing M.H.’s blood, changing her dressing, and taking her heart rate. Id.

at 40. She denied that the family had officially ended a relationship with an

individual from Home Builders. Id. at 41. She indicated that while she has

been, for the most part, the parent responsible for doctors’ appointments and

schedules for M.H., her husband has assumed responsibility for handling

C.H.’s appointments. Id. at 42.

      Mother asserted that M.H. had not been absent without an excuse for

the number of times stated during testimony, that she works closely with

M.H.’s hospital team to understand all of M.H.’s medical issues, and that

among the parents in M.H.’s school program, she is one of the strongest

parent participants.   Id.   She named the care coordinator with whom she

indicated has been working for approximately one year. Id. at 48. Mother

noted that her oldest child, T.H., had just graduated from high school with

straight A’s, and that they were hopeful that she would continue on to college.

                                     -7-
J-S38035-21



Id. Mother clearly stated that she was benefited by the participation of a care

coordinator to help with scheduling appointments for both M.H. and C.H., and

that she hoped such services could continue through Children’s Hospital if the

CYF case was closed. Id. at 50-51.

       Father testified regarding C.H.’s educational needs and his belief that

prior to the onset of technical difficulties with the home computer, for which

he blamed C.H.’s school, C.H.’s attendance at school had been “stupendous.”

Id. at 55. Father stated that C.H. is not learning as he should at his present

school, and needs a school that can provide a more generalized classroom

setting with more advanced peers. Id. at 62.

      Following the hearing, the trial court entered orders terminating the

dependency and court supervision of C.H. and M.H. Children, through their

GAL, then filed the instant timely appeal.

      Before this Court, Appellants raise the follow issues for review:


      A. Did the Trial Court commit an error of law when it relied upon
         the ”clear and convincing evidence” standard at a permanency
         review hearing?

      B. Did the trial court commit an error of law and abuse its
         discretion by ordering the Termination of Court Supervision
         and finding that the services of the agency were no longer
         necessary and that the circumstances which necessitated the
         dependency adjudication had been alleviated.



Appellant’s Brief at 4.




                                     -8-
J-S38035-21



        We review the orders terminating court supervision according to the

following standard:

        [The standard of review in dependency cases requires an appellate
        court to accept the findings of fact and credibility determinations
        of the trial court if they are supported by the record, but does not
        require the appellate court to accept the lower court’s inferences
        or conclusions of law. Accordingly, we review for an abuse of
        discretion.


In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

         Appellants first assert that the trial court applied the incorrect standard

of review. We are constrained to find this issue waived as Appellants failed to

raise    this   argument   in   their   Pa.R.A.P.   1925(b)   statements.      See

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998). (“[I]n order to

preserve their claim for appellate review, [a]ppellants must comply whenever

the trial court orders them to file a Statement of Matters Complained of on

Appeal pursuant to Rule 1925. Any issues not raised in a 1925(b) statement

will be deemed waived.”)

         Next, Appellants challenge the trial court’s termination of court

supervision and finding that CYF’s services were no longer necessary and that

the circumstances which necessitated a dependency adjudication had been

alleviated. Appellants’ Brief at 27-28. With regard to the termination of court

supervision, the Rules of Juvenile Court Procedure instruct that:

              Any party, or the court on its own motion, may move for the
        termination of supervision when court ordered services from the
        county agency are no longer needed and:



                                         -9-
J-S38035-21


            (1)    The child has remained with the guardian and the
                   circumstances which necessitated the dependency
                   adjudication have been alleviated;

Pa. R.J.C.P. 1631(A)(1).

      At the time Children were adjudicated as dependent, parents stipulated

that they needed help with Children‘s medical needs. Here, the trial court

found Mother and Father to be fully compliant and to have resolved the issues

the led the Children being adjudicated dependent. Tr. Ct. Op. at 4. The trial

court found significant the fact that the CYF Supervisor agreed that C.H. was

up to date with all his medical appointments, id. at 7, and could not inform

the court as to whether specific medical appointments or referrals for M.H.

had occurred or whether she in fact had a care coordinator. Id. at 8. The

trial court stated, “it was abundantly clear that [the CYF Casework Supervisor]

did not have all of the necessary documents and/or first-hand knowledge of

this family to testify.”   Id. at 10.    The trial court found that CYF was not

actively involved in assisting the family in meeting their needs and, in fact,

the majority of the services that were in place had been set up by the family

and hospital service coordinators, outside of CYF. Id. at 12-13.

       Of Mother’s testimony, the trial court noted that “Mother made it very

clear that she had been managing both [C]hildren’s appointment[s], and

ensuring that they had transportation to and from.” Id. at 11. He reviewed

Mother’s testimony with regard to educational concerns presented throughout

the hearing, citing her statements disputing the number of unexcused

absences. Id. The trial court summarized Father’s testimony, highlighting


                                        - 10 -
J-S38035-21



Father’s statements that he is in constant communication with C.H.’s school,

his assertion that he had in fact logged in to school for C.H. twice since the

computer problems were corrected and school ended for the year, and his

statements as to the inadequacies of C.H.’s current school. Id. at 12. The

trial court concluded that “[t]here was clear evidence and testimony presented

to this Court that both Mother and Father were actively engaged in ensuring

both of the Children’s educational and medical needs were being met.” Id. at

12.

       When announcing that the Children’s dependency was dismissed and

closed at the conclusion of the hearing, the trial court stated:

      This Court believes the intent of [the] Juvenile Act is to preserve
      the family and provide the support necessary for parents to
      properly care for their children. It is the agency job to coordinate
      the services and provide supports, when necessary, for the
      families to thrive independently. The goal of this Court is not to
      keep families under Court Supervision indefinitely. Especially,
      when they have shown that the have the ability to meet their
      children’s needs independently from the Court Supervision and
      CYF assistance. If the children are not dependent, then it is not
      appropriate for the family to remain under Court Supervision.

      Clear and convincing evidence was presented to the Court that
      Mother and Father had met all the recommendations of the agency
      regarding the Children’s needs for several months.


N.T. at 73.

       Five years after the initial adjudication of dependency, it is evident

from the record that the parents are capable and willing to provide proper care

for M.H. and C.H. and to address their medical and educational needs. Based



                                     - 11 -
J-S38035-21



on this evidence, we conclude that the trial court’s findings are supported by

the record, and we cannot find that the trial court abused its discretion in its

determination to dismiss the dependency.         We must note that at the

conclusion of the permanency review hearing, the trial court appeared to

acknowledge the possibility that the dependency case not remain closed, when

it advised CYF that ”the next time this case comes up, we need to have

placement options available and ready to go.” N.T. at 73. While this language

is concerning, we interpret the trial court’s comment as an admonishment to

CYF for its failure to come before it fully prepared, and not an expression of

equivocation. Accordingly, we affirm the Orders terminating court supervision

for M.H. and C.H.

     Orders affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/24/2022




                                     - 12 -